Citation Nr: 0502687	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1968 to October 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2004 the veteran appeared at a personal hearing 
that was held at VA Central Office and was conducted by the 
undersigned Veterans Law Judge.  In November 2004, additional 
evidence was received which included a waiver of initial RO 
review. 38 C.F.R. § 20.1304 (2003).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the instant case, service connection has been established 
for post-traumatic stress disorder (PTSD) evaluated as 50 
percent disabling, chondromalacia of the right knee evaluated 
as 20 percent disabling, low back strain and residuals of a 
concussion each separately evaluated as 10 percent disabling, 
and residuals of a right ankle injury, residuals of a 
fracture of T-7, residuals of excision of a sebaceous cyst 
and erectile dysfunction all noncompensably evaluated.  The 
veteran's combined service connected disability evaluation is 
80 percent, effective from April 1997.  

The veteran's current ratings assigned to his service-
connected disabilities satisfy the percentage requirements of 
38 C.F.R. § 4.16.  The issue before the Board is whether the 
veteran's service-connected disabilities combine to preclude 
him from engaging in substantially gainful employment. The 
ultimate question is whether the veteran, because of his 
service-connected disabilities, is incapable of performing 
the physical and mental acts required by employment, not 
whether he can find employment. Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993). 

With respect to his service connected disabilities and TDIU, 
the record shows that the veteran was afforded a VA mental 
status examination in February 2002.  At that time it was 
indicated that his psychiatric diagnosis was PTSD, alcohol 
abuse.  The examination findings revealed a Global Assessment 
of Functioning Score listed as 50, and indicated that the 
veteran's general medical conditions included chronic knee 
and back pain, and traumatic brain disease.  It is noteworthy 
that the degree of functional impairment for the PTSD was not 
specified in the examination report. Further, there is no 
indication of the impact of other psychiatric disorders or 
conditions on his PTSD or employability, nor is there an 
assessment as to how his PTSD affects his employability or 
more importantly, whether it precludes him from gainful 
employment.  

Further review of the clinical data also reveals medical 
records from the recent past that indicate that the veteran 
is currently taking medication for memory loss, apparently 
due to the service connected residuals of brain trauma, and 
also that he has used a back brace in the recent past.  In 
the February 2002 mental status examination, it was reported 
that in 1999 neuropsychiatric testing revealed findings 
consistent with an organic brain injury.  In view of these 
findings, the Board finds that further evaluation of the 
factors affecting the veteran's employability is required.  
This is so particularly in light of the fact that 
comprehensive VA medical examinations to account for the 
current level of disabilities, and whether they preclude the 
veteran from engaging in gainful employment have not taken 
place since 1999. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations, 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).    

2.  The RO should obtain the 
veteran's complete medical records 
from February 2002 to the present, 
from the VA Medical Center, 
Washington, D.C., and associate 
those records with the claims 
folder.

 3.  The veteran should be scheduled 
for a VA psychiatric examination in 
order to determine the current 
severity of his service-connected 
PTSD. All indicated testing should 
be done in this regard. The claims 
folder should be made available to 
the examiner for review. Based on 
his/her review of the case, the 
examiner should opine as to the 
likelihood that the veteran is 
precluded from securing and 
following substantially gainful 
employment due solely to the 
service-connected PTSD.  If there 
are other psychiatric disorders or 
other conditions affecting the 
veteran's mental status, the 
examiner should specify which 
symptoms, if any, are associated 
with each disorder(s), and indicate 
the extent of the impact of the 
other disorders or conditions on his 
employability. If certain 
symptomatology cannot be 
disassociated from one disorder or 
another, this should be so 
indicated.  A detailed rational for 
the opinion(s) should be furnished.

4.  The RO should schedule the 
veteran for appropriate VA 
examinations to assess the severity 
of his service-connected PTSD, 
chondromalacia of the right knee, 
bilateral pes planus, low back 
strain, residuals of a fracture of 
T-7, residuals of a concussion, 
residuals of a right ankle injury, 
and excision of a sebaceous cyst, 
right side of face.  The claims 
file, along with all additional 
evidence obtained, must be made 
available to and reviewed by the 
examiner(s).  Each examiner should 
distinguish disability due to non- 
service-connected problems and 
provide an opinion as to whether the 
veteran is unemployable due solely 
to the effect of his service-
connected chondromalacia right knee, 
bilateral pes planus, low back 
strain, residuals of fracture of T-
7, residuals of concussion, 
residuals of right ankle injury, and 
excision of sebaceous cyst, right 
side of face.  A detailed rationale 
for all opinions offers should be 
furnished

5.  After completion of the above, 
the RO should review the expanded 
record and determine if TDIU is 
warranted. If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V.L.JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




